2/26/2015                                                                         TDCJ Offender Details

        TEXAS DEPARTMENT OF 'CRIMINAL JUSTICE                                                    [[I TDCJ Home


   Offender Information Details
   I Retum to Search liill

   SID Number:                                                               07142820

   TDCJ Number:                                                              01652026

   Name:                                                                     DIAZ,ELOY GONZALES                      •
   Race:                                                                     B
   Gender:                                                                   M

   DOB:                                                                      1962-12-01

   Maximum Sentence Date:                                                    2017-05-30 .

   Current Facility:                                                         RAMSEY I

   Projected Release Date:                                                   2017-05-30

   Parole Eligibility Date:                                                  2014-01-28

   Offender Visitation Eligible:                                             NO

   The offender is temporarily ineligible for visitation. Please call the offender's
   unit for any
   additional information.

   The visitation information is updated once daily during weekdays and multiple
   times per day
   on visitation days.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                Offender is not scheduled for release at
                                                                          this time.

   Scheduled Release Type:                                                Will be determined when release date is
                                                                          scheduled.

   Scheduled Release                                                      Will be determined when release date is
   Location:                                                              scheduled.



      ·Parole Review Information

http://offender .tdcj .state.tx.us/OffenderSearchloffenderDetai l.action?sid= 07142820                               1/2
2/26/2015                                                                           TDCJ Offender Details

   Offense H"1s t ory:
      Offense                                                            Sentence                 Sentence (YY-
                                          Offense                                 County Case No.
       Date                                                                Date                     MM-DD)
      2003-02-15        INDECENCY W/CHILD CONTACT                         2009-09-18        COLLIN     219-80280-04   7-00-00

                                INDECENCY W/CHILD
      2003-02-15                                                          2009-09-18        COLLIN     219-80280-04   7-00-00
                                    EXPOSURE

                           FAIL COMPLY SEX OFFEND
      2013-09-09                                                          2014-03-07        HARRIS 140697001010       240 Days
                                  REGISTER




   [ Return to Search list            I


   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current) location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                    New Offender Search                    TDCJ Home Page




http://offender .tdcj .state.tx.us/OffenderSearch/offenderDetai l.acti on?si d= 07142820                                         2/2